Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 5-15, 17 are allowed.
The following is an examiner’s statement of reasons for allowance: Prior art of record does not disclose a method for autonomously maneuvering a tow vehicle towards a trailer for autonomous hitching between the trailer and the tow vehicle, the method comprising: receiving, at a data processing hardware, images from one or more cameras positioned on a back portion of the tow vehicle and in communication with the data processing hardware; receiving, at the data processing hardware, sensor data from an inertial measurement unit in communication with the data processing hardware and supported by the tow vehicle; determining, at the data processing hardware, a pixel-wise intensity difference between a current received image and a previous received image; determining, at the data processing hardware, a camera pose and a trailer pose with respect to a world coordinate system, the camera pose and the trailer pose based on the images, the sensor data, and the pixel-wise intensity difference; determining, at the data processing hardware, a tow vehicle path based on the camera pose and the trailer pose; .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAE LENNY LOUIE whose telephone number is (571)272-5195.  The examiner can normally be reached on M-F 6AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER D NOLAN can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/W.L.L/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661